DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Englander et al. (Englander, US Pat. 9,718,405) and Binzer et al. (Binzer, US PGPub 2014/0191895).
	Referring to Claim 1, Gunderson teaches a main unit (Fig. 1 #10/12; [0052]) mounted in said school bus ([0006]); and a plurality of radars (Fig. 1 #14; [0054]) arranged on a bus body of said school bus (See Fig. 2 for representation, although the bus is not shown, it is described in [0097-0099]) 5and respectively electrically connected to said main unit, each said radar comprising a monitoring source defined with a normal line; wherein each of said plurality of radars is protruded from said bus body, and said normal lines of said monitoring sources are intersected with each other to form an imaginary contained angle, wherein when said main unit is switched to a monitoring mode (See operator interface and related text), and in said monitoring mode, said main unit generates a radar activation signal to said radars to activate said radars in generating a signal, making the signals generated by the said 10monitoring sources of said radars form an intersection network (See Fig. 2/15 the proximity detectors have overlapping FOVs and 
	However, Gunderson teaches that the sensors can mounted with brackets having pivot arms, positioned in areas to monitor problem areas, and that different mounting arrangments might be used depending on the style of the vehicle and any arrangement which is calculated to achieve the same purposes may be used; [0094], [0099], [0128], [0414] and [0486].
	While the above disclosure is believed to teach the claimed invention, Englander explicitly teaches a sensor housing containing a three dimensional pivot mechanism; See Col. 25 and 26. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gunderson with the pivot mechanism as taught by Englander so as to achieve the desired mounting angle as the pivotable interface permits the rotation of the camera/sensing device with one or more degrees of freedom.
	Furthermore, Binzer teaches a three dimensional visual range for the monitoring sources within the given angle ranges; See Abstract, [0012] and [0015].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gunderson as modified by Englander with the three-dimensional network as taught by Binzer to better monitor the surroundings of the vehicle. 
	The Examiner maintains as previously stated that the claim arrangement would have been an obvious design choice to arrange the sensors in a manner to provide the most coverage area as possible to provide increased safety, See MPEP 2144.

	Referring to Claim 3, Gunderson as modified by Englander and Binzer teaches herein the number of said radar is 26 with two said radars respectively protrudingly arranged on one long side of said bus body of said school bus, two other said radars respectively protrudingly arranged on a front side of said bus body of said school bus, and the other two said radars respectively protrudingly arranged on an opposing rear side of said bus body of said school bus; See Fig. 2 and associated text.
	Referring to Claims 4, 7 and 10, Grunderson as modified by Englander and Binzer teaches wherein two said radars are arranged7 on one same long side of said bus body of said school body at the same height relative to the ground; See Fig.2 and associated text, as well as design rationale above.
	Referring to Claim 6, Grunderson as modified by Englander and Binzer teaches wherein the said monitoring source of each said radar generates a scan signal of 90 degrees angle; See Fig. 2 as well as design rationale and cited paragraphs from additional references.

Note: For applicant' s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646